Citation Nr: 1122185	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-04 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Whether the debt created from the simultaneous payment of dependency and indemnity compensation (DIC) by VA and Survivors Benefits Plan (SBP) by the Department of Defense (DOD) was validly created.



REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to October 1962.  He also served in the Army National Guard.  He died in September 2003.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and April 2009 decisions of the RO, which notified the Appellant that she had been receiving full SBP payment from October 1, 2003, thought August 31, 2006, as well as full DIC benefits, which was precluded by law.  Thus, an overpayment in the amount of $6,023.00 had been created on her SBP account.   

The Appellant has challenged the validity of the debt.  She has further requested waiver of overpayment based on hardship reasons should her claim be denied.

The United States Court of Appeals for Veterans Claims (Court) has held that before adjudicating a waiver application, the lawfulness of a debt must first be decided.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  VA General Counsel has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  See VAOGCPREC 6-98.  Under 38 U.S.C.A. § 7104(c) (West 2002), the Board is bound by the precedent opinions that are issued by the Office of the VA General Counsel.  

The claim for waiver of overpayment of simultaneous payment of DIC and SBP has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The Appellant provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2010.  The transcript has been obtained and associated with the claims folder. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

Remand is necessary to clarify: when DFAS was notified of the award of DIC by the RO; whether the Appellant signed an application for SBP and if so, when; whether DFAS inquired of the Appellant if she were receiving DIC; and the actual amount of indebtedness in question.

According to DOD Financial Management Regulation, DOD 7000.14.R., Volume 7B, Chapter 42, SBP, there is to be a reduction from SBP annuity due to DIC from VA to the widow of a member who dies after December 31, 1956, from a service-connected disability, which is the case in the instant mater.   

When a claimant is entitled to both SBP and DIC, the military finance center will pay only the amount of SBP in excess of the basic DIC rate payable to a surviving spouse.  After the necessary reduction or termination of the SBP annuity, the military finance center informs the RO if any additional offset is required.

If SBP was paid to a surviving spouse entitled to DIC, VA offsets any overpayment of SBP from the DIC award in an amount not greater than the basic DIC payable.  The finance activity sends the amount offset to the appropriate military finance center.  

The military finance center will begin SBP payment regardless of whether or not DIC is payable, if a surviving spouse is entitled to SBP and sends notification to the RO of jurisdiction that provides information as to when SBP payments begin.  

The military finance center is not required to send VA a signed authorization from the surviving spouse to offset DIC based on SBP payments.  By signing the application for SBP, the surviving spouse authorizes VA to offset DIC based on SBP payments.  

Prior to the specific remand instructions, the Board finds it necessary to set forth a brief overview of the procedural history of the claim known at this juncture.  

The Veteran died in September 2003.  The Appellant applied for DIC in October 2003.  She indicated that she was not receiving SBP.  The Appellant was awarded DIC in October 2003, to be effective September 1, 2003. 

An October 2003 report of contact indicates the RO contacted Defense Finance and Accounting Services (DFAS) in October 2003.  The RO was informed at that time that the Veteran would not have been in receipt of retirement pay until September 2004.  DFAS further informed the RO that SBP had not been paid.  

DFAS first notified the RO in December 2005 that the Appellant was entitled to SBP effective on September 5, 2003.  DFAS then inquired as to whether the Appellant had been awarded DIC.  This information was sought again by DFAS in January 2006, December 2007, and January 2008.  It appears the RO did not notify DFAS that the Appellant was in receipt of DIC until the information was faxed to DFAS in February 2008, over two years after their initial inquiry.

Thereafter, the Appellant was charged with indebtedness to the government in varying amounts, to include $3,309.00, in February 2008, $6,023.00, in June 2008, and $9,332.00, in September 2008.  

An April 2009 report of contact indicates the amount of overpayment created between October 1, 2003, and August 31, 2006, was $6,023.00.

The Appellant has challenged the creation of the debt.  She argues that she had no knowledge that she was receiving money not entitled to her and that she was not at fault in the creation of the debt.  She further contends that DFAS gave the incorrect information to VA and thus, her SBP should have been stopped by DFAS.  She contends that if DFAS had either properly informed VA or stopped the retirement pay money, there would not have been an overpayment.  Ultimately, she contends the overpayment was the result of an administrative error.

It is clear that there remain questions to be answered prior to appellate disposition of this claim.

As a final matter, the Board  notes that the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the Veterans Claims Assistance Act (VCAA), with its expanded duties, was not applicable to waiver issues, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

However, the Court has not indicated if VCAA applies to creation issues. Thus, a VCAA letter should be issued as to the creation issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and ensure compliance with all notice and assistance requirements set forth in VCAA with regard to the creation issue only.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010) .

2.  The RO must contact DFAS and ask for a specific accounting of the amount of SBP paid to the Appellant during the applicable period.  DFAS previously indicated the Appellant became eligible for SBP on September 5, 2003, the day following the Veteran's death, but in later communications indicated she received payments between October 1, 2003, and August 31, 2006.  The accounting from DFAS must include the effective date of actual payments made to the Appellant and the amount paid for each month during the applicable period.  The accounting must include the actual amount of indebtedness owed to the government.  

The RO must contact DFAS and ask them to provide the amount of SBP the Appellant was entitled to in excess of the basic DIC rate payable to a surviving spouse.  

The RO must contact DFAS and ask them to provide copies of notification to the RO that any additional offset was required, if applicable.

The RO must contact DFAS and ask them whether the Appellant signed an application for SBP (thereby authorizing VA to offset DIC based on SBP payments) and if so, ask them to provide the copy of the signed application.

The RO must contact DFAS and ask them whether they inquired of the Appellant if she was in receipt of DIC benefits from VA and, if so, ask them to provide the copy of the inquiries sent to the Appellant, as well as her response. 

The RO should provide a copy of the notification to DFAS that the Appellant was in receipt of DIC, if other than the copy faxed to DFAS on February 2, 2008. 

3.  Once all the development above has been completed, the issue of  whether the debt created from the simultaneous payment of DIC and SBP was validly created should be adjudicated by the RO.  Thereafter, if necessary, the issue of waiver of recovery of the overpayment should also be adjudicated.   If any benefit sought on appeal remains denied, the Appellant and her representative should be provided a fully responsive Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  The Appellant and her representative should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

